DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 1/22/2021 have been fully considered but they are not persuasive. 
Regarding claim 11, Applicant argued that the prior art does not expressly discloses “after encapsulating the plurality of support units with the encapsulating material, forming second grooves and third grooves to form through holes…….”
However Claim 11 just recites “encapsulating the plurality of support units with the encapsulating material, forming second grooves and third grooves of the metal plate.” The claim does not disclose the word “after” or limits in such a way that the claim should be interpreted in a way that after encapsulating the plurality of support units, forming second groove. Claims just recites the limitation that “encapsulating the plurality of support units with encapsulating material, forming second grooves” and the way the claim is written, it does not necessarily limit the timeline of the process or can be interpreted in both ways.

Applicant argued that the prior art does not disclose “after forming the second grooves, forming an electroplating layer”.
However as shown and mentioned in the rejection below, Fig 5D of Kierse discloses that at least partial electroplating layer (7a) is formed after forming the second 
Therefore Kierse discloses the claimed limitation of claim 11 as shown below in rejection.
For at least afore mentioned reasons, the rejection is deemed proper and considered final.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11-15, 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kierse (US 2014/0035113; hereinafter Kierse).

    PNG
    media_image1.png
    340
    788
    media_image1.png
    Greyscale

Fig 5D_edited
Regarding claim 11, Figs 5A-5E and above Fig 5D_edited of Kierse discloses a semiconductor chip package method comprising:

forming first grooves (19; Fig 5A; ¶ [0075]) on the first surface (Top surface of the metal plate; Fig 5A) of the metal plate (23/24; Fig 5A; ¶ [0075]/ 14; Fig 2A; ¶ [0047]) to define a plurality of support units (23/24; Fig 5A; ¶ [0075]) arranged in a matrix (Fig 5A); 
electrically (Fig 5B) connecting chips (9; Fig 5B; ¶ [0076]) to the plurality of support units (23/24; Fig 5A; ¶ [0075]); 
encapsulating (6; Fig 5B; ¶ [0076]) the plurality of support units (23/24; Fig 5A; ¶ [0075]) with an encapsulating material (6; Fig 5B; ¶ [0076]) to form an encapsulating layer (6; Fig 5B; ¶ [0076]), wherein the first grooves (19; Fig 5A; ¶ [0075]) are filled (Fig 5B) with the encapsulating material (6; Fig 5B; ¶ [0076]); 
encapsulating (6; Fig 5B; ¶ [0076]) the plurality of support units (23/24; Fig 5A; ¶ [0075]) with an encapsulating material (6; Fig 5B; ¶ [0076]), forming second grooves (20; Figs 5C-5D; ¶ [0077]) and third grooves (20; Figs 5C-5D; ¶ [0077]) on the second surface (Bottom surface of the metal plate; Fig 5A) of the metal plate (23/24; Fig 5A; ¶ [0075]/ 14; Fig 2A; ¶ [0047]), wherein the first grooves (19; Fig 5A; ¶ [0075]) are connected (Fig 5C) to the second grooves (20; Figs 5C-5D; ¶ [0077])  to form through holes (20; Fig 5C) and each third grooves (20; Figs 5C-5D; ¶ [0077]) connects (Fig 5C) adjacent support units (3/4c; Fig 5D; ¶ [0078]) of the plurality of support units (23/24; Fig 5A; ¶ [0075]) together and exposes a recessed surface (Fig 5C) of the metal plate in parallel with the second surface (Bottom surface of the metal plate; Fig 5A); 

cutting (Figs 5D-5E) the encapsulating layer (6; Fig 5B; ¶ [0076]) to form discrete semiconductor chip package devices (Fig 5E; ¶ [0079]).

Regarding claim 12, Figs 5A-5E of Kierse discloses each of the plurality of support units (23/24; Fig 5A; ¶ [0075]) includes a base island (3; Fig 5C; ¶ [0077]) separated by the through holes (20; Fig 5C) and pins (4; Fig 5C; ¶ [0077]);
the pins include inner pins (top side of pins 4; Fig 5C; ¶ [0077]) on a side of the first surface (Top surface of the metal plate; Fig 5A) of a lead frame (23/24; Fig 5A; ¶ [0075]/ 14; Fig 2A; ¶ [0047]) and outer pins (Bottom side of pins 4; Fig 5C; ¶ [0077]) on a side of the second surface (Bottom surface of the metal plate; Fig 5A) of the lead frame (23/24; Fig 5A; ¶ [0075]/ 14; Fig 2A; ¶ [0047]); and
electrically (Fig 5B) connecting chips (9; Fig 5B; ¶ [0076]) to the plurality of support units (23/24; Fig 5A; ¶ [0075]) includes disposing the chips (9; Fig 5B; ¶ [0076])  on the base islands (3; Fig 5C; ¶ [0077]) of the plurality of support units (23/24; Fig 5A; ¶ [0075]) and electrically (Fig 5B) connecting chips (9; Fig 5B; ¶ [0076]) to the inner pins (top side of pins 4; Fig 5C; ¶ [0077]) of the plurality of support units (23/24; Fig 5A; ¶ [0075]) through conducting wires (5; Fig 5C; ¶ [0076]).

Regarding claim 13, Figs 5A-5E of Kierse discloses before electrically (Fig 5B) connecting chips (9; Fig 5B; ¶ [0076]) to the inner pins (top side of pins 4; Fig 5C; ¶ [0077]) through the conducting wires (5; Fig 5C; ¶ [0076]), a metal layer (18; Fig 5A; ¶ [0075]) of the plurality of support units (23/24; Fig 5A; ¶ [0075]); and
electrically (Fig 5B) connecting chips (9; Fig 5B; ¶ [0076]) to the inner pins (top side of pins 4; Fig 5C; ¶ [0077]) through the conducting wires (5; Fig 5C; ¶ [0076]) includes electrically (Fig 5B) connecting chips (9; Fig 5B; ¶ [0076]) to the metal layer (18; Fig 5A; ¶ [0075]) on the inner pins (top side of pins 4; Fig 5C; ¶ [0077]) of the plurality of support units (23/24; Fig 5A; ¶ [0075]) through the conducting wires (5; Fig 5C; ¶ [0076]).

Regarding claim 14, Figs 5A-5E of Kierse discloses each of the plurality of support units (23/24; Fig 5A; ¶ [0075]) includes pins (4; Fig 5C; ¶ [0077]) separated by the through holes (20; Fig 5C);
the pins (4; Fig 5C; ¶ [0077]) include inner pins (top side of pins 4; Fig 5C; ¶ [0077]) on a side of the first surface (Top surface of the metal plate; Fig 5A) of the lead frame (23/24; Fig 5A; ¶ [0075]/ 14; Fig 2A; ¶ [0047]) and outer pins (Bottom side of pins 4; Fig 5C; ¶ [0077]) on a side of the second surface (Bottom surface of the metal plate; Fig 5A) of the lead frame (23/24; Fig 5A; ¶ [0075]/ 14; Fig 2A; ¶ [0047]); and
electrically (Fig 5B) connecting chips (9; Fig 5B; ¶ [0076]) to the plurality of support units (23/24; Fig 5A; ¶ [0075]) includes forming convex columns (¶ [0006]) on 

Regarding claim 15, Figs 5A-5E of Kierse discloses forming the second grooves (20; Figs 5C-5D; ¶ [0077]) and third grooves (20; Figs 5C-5D; ¶ [0077]) on the second surface (Bottom surface of the metal plate; Fig 5A) of the metal plate (23/24; Fig 5A; ¶ [0075]/ 14; Fig 2A; ¶ [0047]) includes:
forming a patterned mask (7; Figs 5C-5D) on the second surface of the metal plate; and
etching a portion (Fig 5C) of the second surface of the metal plate which is uncovered by the patterned mask to form the second grooves (20; Figs 5C-5D; ¶ [0077]) and the third grooves (20; Figs 5C-5D; ¶ [0077]), wherein the second grooves (20; Figs 5C-5D; ¶ [0077]) are connected to the first grooves (19; Fig 5A; ¶ [0075]).

Regarding claim 17, Figs 5A-5E of Kierse discloses encapsulating (6; Fig 5B; ¶ [0076]) the plurality of support units (23/24; Fig 5A; ¶ [0075]) with an encapsulating material (6; Fig 5B; ¶ [0076]) to form an encapsulating layer (6; Fig 5B; ¶ [0076]) includes:
forming one encapsulating parts (6; Fig 5B; ¶ [0076]) wherein each of encapsulating part encapsulates (Fig 5B) a portion of the support units arranged in a matrix.

.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kierse (US 2014/0035113; hereinafter Kierse) as applied to claim 11 and further in view of Mostafazadeh et al (US 6894376; hereinafter Mostafazadeh).
Regarding claim 18, Kierse does not expressly disclose encapsulating the plurality of support units with the encapsulating material to form the encapsulating layer includes: forming a plurality of discrete encapsulating parts arranged in the matrix, wherein the plurality of encapsulating parts and the plurality of support units are disposed in a one-to-one correspondence.

Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention to form an encapsulating layer comprising plurality of one or more discrete encapsulating parts for the purpose of substituting art recognized equivalents known to be used for the same purpose (MPEP 2144.06).
   
Regarding claim 19, Kierse in view of Mostafazadeh does not expressly disclose a distance between adjacent two of the plurality of encapsulating parts is larger than a width of the third grooves.
However, the ordinary artisan would have recognized the distance between adjacent two of the encapsulating parts and width of the third grooves to be a result effective variable affecting the dicing of the semiconductor chip package devices efficiently. Thus, it would have been obvious to vary the width and distance within the claimed range, since optimum or workable ranges of such variables are discoverable through routine experimentation. see MPEP 2144.05 II.B

Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 16, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “the encapsulating material filling in the first grooves protrudes into the second grooves”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Suzuhara et al (US 2017/0263537; The prior art discloses overall structure and concept but are missing limitations of claim 11 in detail)
Ahn et al (US 2005/0029638; Missing forming an electroplating layer)
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RATISHA MEHTA whose telephone number is (571)270-7473.  The examiner can normally be reached on Monday-Friday: 9:00am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos Feliciano can be reached on 571-272-5134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/RATISHA MEHTA/Primary Examiner, Art Unit 2895